Appellant was convicted for driving an automobile upon a public highway while intoxicated; penalty assessed at confinement in the county jail for 90 days and a fine of $400.00.
To confer jurisdiction upon the appellate court, it is essential *Page 394 
that the transcript show that notice of appeal was given in open court and entered of record. Art. 827, C. C. P. The transcript in the present instance shows a "docket entry" but fails to show that this was ever carried into the minutes of the court. Casey v. State, 32 S.W.2d 461, and cases there cited.
The appeal is dismissed.